 CERTAIN-TEED CORPORATIONCertain-Teed Corporation and Glass Bottle BlowersAssociation of the United States and Canada,AFL-CIO. Case 10-CA-15796March 19, 1981DECISION AND ORDERUpon a charge filed on May 6, 1980, by GlassBottle Blowers Association of the United Statesand Canada, AFL-CIO, herein called the Union,and duly served on Certain-Teed Corporation,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 10, issued a complainton June 19, 1980, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 13,1980, following a Board election in Case 10-RC-11650, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about April 25,1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On July 21,1980, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On August 25, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on August 29,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:Official notice is taken of the record in the representation proceed-ing, Case IO-RC-1 1650, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response toNotice To Show Cause, and amendments thereto,Respondent contends that the Board's dispositionof the underlying representation case is in directconflict with various decisions of the United StatesCourt of Appeals for the Fifth Circuit.2In thisregard, Respondent contends that it has beendenied due process of law because the Board failedto order a hearing after Respondent presentedprima facie evidence of objectionable conductwhich could have or did tend to affect the out-come of the election. Respondent further contendsthat a genuine issue of material fact exists on thequestion of whether the Charging Party (hereincalled the Union) made a valid request to bargain.The General Counsel contends that Respondent'sanswer raises no issues other than those fully con-sidered by the Board in the underlying representa-tion proceeding and that Respondent is seeking torelitigate such issues. We agree.Our review of the record herein, including therecord in Case 10-RC-11650, discloses that theUnion filed a petition for an election on January22, 1979. Subsequently, the parties entered into aStipulation for Certification Upon Consent Electionwhich was approved on February 8, 1979. Thereaf-ter, on February 15 and 16, 1979, an election wasconducted in an appropriate unit, which resulted ina tally of 180 votes for and 144 against the Union,with 2 challenged ballots, an insufficient number toaffect the outcome of the election. The Respondenttimely filed objections to the conduct of the elec-tion alleging, inter alia, that the Union made mate-rial misrepresentations to voters at a time whichprevented an effective reply by Respondent; thatthe Union threatened employees and created an at-mosphere of fear and violence thereby denying theemployees the opportunity for a free choice in theelection; that the Board agent allowed campaigningand other acts and conduct in and around the poll-ing area which destroyed the laboratory conditionsrequired for the election; and that the Union of-fered and/or granted benefits to eligible voters orcreated the impression that such benefits would begranted to eligible voters if they supported theUnion in the election.On May 14, 1979, the Regional Director issuedhis Report on Objections in which he recommend-2 Respondent cites, inter alia. N.L.R.B. v. Polyflex M Company, 622F.2d 128 (5th Cir. 1980); N.LR.B. v. Claxton Manufacturing CompanyInc., 613 F.2d 1364 (5th Cir. 1980); Luminator Division of Gulton Indus-tries, Inc. v. N.LR.B., 469 F.2d 1371 (5th Cir. 1972); N.LR.B. v. Mr.Fine, Inc., 516 F.2d 60 (5th Cir. 1975); .V.LR.B. v. Carlton McLendonFurniture Co., Inc.., 488 F.2d 58 (5th Cir. 1974): N.L.R.B. v. Smith Indus-tries, Inc., 403 F.2d 889 (5th Cir. 1968).255 NLRB No. 765 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed, on the basis of an administrative investigation,that Respondent's objections be dismissed in theirentirety. Respondent filed exceptions to the Re-gional Director's report on June 14, 1979, request-ing that the Board order a hearing on all its objec-tions. Thereafter the Board issued a Decision andDirection on August 14, 1979,3 in which it adoptedthe Regional Director's recommendations that Ob-jections 1, 2, 4, and 5 be overruled, but directedthat a hearing be held to resolve issues raised byObjections 3 and 6.4Thereafter a hearing was heldbefore a Hearing Officer who recommended thatRespondent's Objections 3 and 6 be overruled. Re-spondent timely filed with the Board exceptions tothe Hearing Officer's report, primarily alleging thatthe Hearing Officer made erroneous credibility res-olutions, and requesting that the election be setaside. The Union filed an opposition to Respond-ent's exceptions.On March 13, 1980, the Board adopted the Hear-ing Officer's recommendations that Respondent'sobjections be overruled, and certified the Union.5Respondent filed a motion for reconsideration onApril 7, 1980, alleging in substance that, if theBoard had been aware of the testimony of one ofits witnesses at the September 13, 1979, hearing, itwould not have adopted the Regional Director'srecommendation that Objection I be overruled.The Board thereafter on July 14, 1980, issued anorder denying motion for reconsideration.6The Union on April 11 and 22, 1980, and at alltimes thereafter, requested Respondent to bargainwith it as the exclusive representative of the em-ployees in the unit. Respondent since April 25,1980, has refused to bargain with the Union. Re-spondent, however, contends in its answer that theUnion's bargaining requests were invalid becausethey were made while Respondent's motion for re-consideration was pending, and it would thereforebe improper, premature, and in derogation of itsappeal right in the representation case for Respond-s Not included in the bound volumes of Board Decisions.' These objections allege that the Union granted benefits to eligiblevoters or created the impression that such benefits would be granted ifthe voters supported the Union, and that the Board agent told an em-ployee that he would "appreciate a yes vote."5 The Board inadvertently erred by stating at fn. I of its SupplementalDecision that an earlier Board (unpublished) decision adopted the Re-gional Director's report recommending that all objections except Objec-tions 3 and 6 be overruled. In fact, the Regional Director had recom-mended that all objections be overruled.I With regard to Respondent's contention that certain newly discov-ered evidence requires the Board to reconsider its two previous panel de-cisions, the Board found that the allegedly newly discovered evidencewas not timely filed, inasmuch as Respondent had available the testimonyof its own witness 7 months prior to the filing of the Motion for Recon-sideration. The Board further noted that Respondent did not allege thewitness' unavailability nor did it submit this evidence to the Board withits original request for reconsideration of the Regional Director's Reporton Objections filed in May 1979.ent to engage in any discussion with the Unionconcerning collective bargaining.Respondent further contends that at the timesuch requests were made there had been no finaldetermination by the Board in the representationcase, and the Union has not made any further re-quest for bargaining. Also, Respondent claims that,even if the Union's April requests for bargainingwere not invalid, Respondent has never refused tobargain. Finally, in its response to the Motion forSummary Judgment, Respondent contends that ma-terial factual issues exist as to these matters.We find no merit to Respondent's contentions.The Board's March 13, 1980, decision and certifica-tion of bargaining representative was final andbinding. Respondent's motion for reconsiderationdid not render that decision any less final; nor didit have the effect of suspending the certification.The Union's requests, therefore, were timely andvalid, and, in any event, continuing in their effec-tiveness. As for Respondent's claim that it has notrefused to bargain we conclude that its reply to theUnion's requests speaks for itself, as does its subse-quent action herein. Accordingly, we find thatthere are no factual issues remaining to be resolvedin this proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.7All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding.87 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f and 102.69(c).8 In its response to The Notice To Show Cause, Respondent contendsthat the Board's decision ruling on the Regional Director's Report onObjections conflicts with certain precedents of the United States Court ofAppeals for the Fifth Circuit (see fn. 2 and cases cited therein). Withregard to Respondent's contentions, and after careful examination of Re-spondent's authorities, we conclude that our disposition of this case viasummary judgment is not in conflict with the principles set forth by theFifth Circuit in this area.Specifically, we note that, while the Fifth Circuit has ruled that an exparte investigation by the regional director into objectionable conduct isno substitute for a hearing, Claxton. supra (which issued after the Board'sdecision in this case), the Fifth Circuit has also held that the Board hasdiscretion in determining whether an election was fairly conducted. GulfCoast Automotive Warehouse Company, Inc. v. N.L.R.B., 588 F.2d 1096(5th Cir. 1979). Moreover, whether the employer has made out a primafacie showing that objectionable conduct occurred is a question of law.Luminator Division of Gulton Industries, Inc. v. VN.L.R.B.. supra. And, it isContinued66 CERTAIN-TEED CORPORATIONWe therefore find that Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. Accordingly, we grantthe Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times herein, aMaryland corporation with an office and place ofbusiness at Athens, Georgia, where it is engaged inthe manufacture of insulation. In the course andconduct of its business, Respondent during the pastcalendar year sold and shipped from its Athens,Georgia, facility products, goods, and materialsvalued in excess of $50,000 directly to finished cus-tomers located outside the State of Georgia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDGlass Bottle Blowers Association of the UnitedStates and Canada, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.11I. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All hourly paid production and maintenanceemployees employed by the Employer at itsAthens, Georgia, facility, excluding officeclerical employees, professional employees,guards and supervisors as defined in the Act.well settled in administrative law that questions of law are best left toagency discretion.In Claxton, supra, the court held that as a matter of due process anevidentiary hearing must be conducted when, after an election, the losingparty files with the regional director evidence which prima facie raisessubstantial and material issues that would warrant setting aside an elec-tion. In the instant case the Board considered Respondent's objectionsand supporting evidence and determined that no hearing was necessaryother than on its Objections 3 and 6 on which hearings were held. Asnoted, the Board adopted the Hearing Officer's recommendation to over-rule those objections.2. The certificationOn February 15 and 16, 1979, a majority of theemployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 10, designatedthe Union as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton March 13, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about April 11, 1980, and atall times thereafter, including April 22, 1980, theUnion has requested Respondent to bargain collec-tively with it as the exclusive collective-bargainingrepresentative of all the employees in the above-de-scribed unit. Commencing on or about April 25,1980, and continuing at all times thereafter to date,Respondent has refused, and continues to refuse, torecognize and bargain with the Union as the exclu-sive representative for collective bargaining of allemployees in said unit.Accordingly, we find that Respondent has, sinceApril 25, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding is67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Certain-Teed Corporation is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Glass Bottle Blowers Association of theUnited States and Canada, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.3. All hourly paid production and maintenanceemployees employed by the Employer at itsAthens, Georgia, facility, excluding office clericalemployees, professional employees, guards and su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since March 13, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about April 25, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Certain-Teed Corporation, Athens, Georgia, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Glass Bottle Blow-ers Association of the United States and Canada,AFL-CIO, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All hourly paid production and maintenanceemployees employed by the Employer at itsAthens, Georgia, facility, excluding officeclerical employees, professional employees,guards and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Athens, Georgia, facility copies ofthe attached notice marked "Appendix."9Copiesof said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."68 CERTAIN-TEED CORPORATION(c) Notify the Regional Director for Region 10,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Glass Bottle Blowers Association of theUnited States and Canada, AFL-CIO, the ex-clusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All hourly paid production and maintenanceemployees employed by the Employer at itsAthens, Georgia, facility, excluding officeclerical employees, professional employees,guards and supervisors as defined in the Act.CERTAIN-TEED CORPORATION69